Case 1:04-cv-03294-CAP Document 1089 Filed, On/1 2/20 Page 1 of 7

02/05/20 14:87°53 Leslie Lewis > BB&T Leslie Levis Page #58
| | Fe nannies UNITED STATES DISTRICT COURT sERKSOF ce noe ae .
Te uussssetitsnittvssesssnnsses eee FOR THE NORTHERN DISTRICT OF GEORGIA! LAF N DiC ANAM : 4 cones
ATLANTA DIVISION ee

 

%.
~

FEDERAL TRADE COMMISSION,

 

_ Plaintiff,

y
dp...
a oe
Vee, rr ae ‘ ~ : a’ a ) en tttetttttettnncseees
NATIONAL UROLOGICAL GROUP, INC, etal) 00 ttre
A ) - 1:04-CV-3254-CAP
Defendants, ) Z en eettrticrees
a tgs ca Po ) ‘Please be advised that Branch Banking and _
uw And me a “ly o ) Trust Company (“BB&T”) has merged with
: ae Be eas ce ) SunTrust Bank and formed Truist Bank, a Lk.
, TRUST BANK, . : 4 North rT eee corporation
)
2)

' Garnishee.. ~ ‘

 

“ANSWER OF THE GARNISHEE FORM .
, oe oy uv dain ‘Bascal (Declarant), as the
oe in 3 [Regriesory Specialist (Title of Declarant) of Garnishee, - co
<> Thuist Bank Ako BB 4 iz (Garnishee's official name)
vo . BEING DULY SWORN DEPOSE AND SAY:

~ 1, Choose one as applicable:
| ; co GARNISHEE IS AN INDIVIDUAL” fe

~ Garnishee is or was doing business in name of _

ad

 
Case 1:04-cv-03294-CAP Document 1089 Filed 12/20, Page 2 of 7
g2/a5/28 14:BH:24° Leslie Lewis y DB fe stie 128s Page 859

EDA A EAP EAR EE EER EE EDEESL OPE ER AE AE EEEEDDEPEEA DERE DETEPIEEDEAEPIPEEEREPEPREEPE IPI PALIFLIIESED LE EPPRISEEEEPEEELHAEELERLELIPIISELAFEPIRIRAPEELEF EAI EE ARE GIAO EAA EGTA RT

 

 

 

Declarant is the __- ow (Title) of a partnership or
. / trust known as. which is registered in theState
a | oe
0 GARNISHEE IS A GOVERNMENTAL ENTITY. ©0077 PO ae penn |
. Declarant is the . . (ie of declarant) of ‘the’ Ce

(official name of government entity) witha —

 

 

“prinéip i office located at -.

 

“17 GARNISHEEIS A CORPORATION, ee
Declarant is the |AS Reg olactory Speciasizh : (title of declarant) of the”
“Tayist Pe BBY T (corporation name), which is organized under the
[ _- laws of the State of Noth Cardina.
| 2. | The Garnishee may be contacted thr ough the foll following individual,

“* "atthe following telephone number(s), and with the following identifying

- ” information:

2 Madoolon B, 0) 9HQ-4QH4).. .

 

 

 
Case 1:04-cv-03294-CAP Document 1089 File /2Q Page 3 of 7
82/05/28 14:80:5? Leslie Lewis > qe eRe Lawis Page 460

DORA OPAMP E EEE AEA EEEEP PRADO EEE EE ETD BERS EEE CEB ER
AERA EE AEE EEEPEAEDEPEEDPELEDEEDEPEEDEE EEDA EDIDIPPR SEPP AELEEEEBDETPEBERLEEEEEPEEELIEAEEDEPPILAPEEPELIEEAEELAIPIAALALI GAAP L ETT AGT ALE

Pert t ern ee tenet neat n ne ee

the Writ of Continuing Garnishment.

4, Declarant states the following regarding the subject of the Writ: ’ cle

The Garnishee has custody, contfol or possession of the.
following property in which the Judgment debtor maintains
, an interest, including funds, accounts, monies, stock, or ue .

_ earnings of the Judgment debtor, as described below:

- Description of . . Approximate Description of Debtor's
“.. Property =" “ Value -. Interest of Property
(ay: ChecKiog Fecewnt: - tb 130,533.05 _. AifPilisted Distillation Inc

 

Rosiness .

 

 

 

 

6 -
ao @ |

yo <

52>. Declarant states the following regarding whether there Is any other = 0) |
°° garnishment currently in effect as to the property. If the answer is yes, the

-.* “declarant describes the other action below.

 

 

 
ase 1:04-cv-03294-CAP Document 1089 Filed Deft2l2p. Frage 4 of 7

Cas
82/85/28 14:89:38 Leslie Lewis Page H61

PPPOE REAP LE EEE PAA EER ELOPALEAERAP REAL IREE SC CORBET EEE EERE AY
ERED A TEA REEPEDET RE AODDPLEPPLEEPEUPPEEBEDLERPP ELEPEAD LEIP EIAEPPPEEEEEBEEEPDEIEEPEDPPELLEEEPLLOALEEIEIASELAREEPLEAELE LAE AE ELE ELSPA L EL EE

the following property including funds, accounts, monies, stock, or earnings of -

oe "the Judgment debtor:

' . . oo . tae ot
we . "oe nd . ot
a, a . be . . te .
me . Fue ° . . . . ma aad
Yes ‘ ye a
. - Oe cote wee Bentsen
, . to eee ’ ' ’ eo, - . 2 . .
. . 7 . . oy “yy . . * wo 7 . .
:
,
- “ ’ ¢

4

 

_Airiount ov 1: Estimate Date or Period Due.

 

 

 

 

4) ¢ _

7... Check the , applicabte line below if you DENY that you hold property _
oo subject to this order of garnishment. / ee
____’ The Garnishee has the following objections, defenses, or set-offs to.” so

__ the Federal Trade Conymission’s right to the claimed property of the -
“Judgment debtor:

 

 

The Judgment débtor has account(s) at this institution. However,
the account(s) currently contain no assets. The Garnishee, ___ eo
will forward assets as they become available i in

 

ye - othe account(s).

The Garnishee is in no manner and upon no account indebted or
“under liability to the Judgment debtor, and the Garnishee does not
have in Garnishee's possession or control any property belonging to”

4

Pte grand he ateenen ete a meee tee aE ETE grate

 
Case 1:04-cv-03294-CAP Document 1089 Filed page. 5 of 7
02/45/28 14: ih: 49 Leslie Lewis > Hat Ledie ie Léwis Page H6Z

POPPA OEE A EEE EEEEUAE LEAS PARE ED PEORIA P RIESE AEPIPAPERBEE DEPT ERAT PIE
LER REE E EEA TEEPE PEER ETE E DEED PERUPPPREEEOLEIERODEEPL ELIE PEIIIPRPEEEDILEEPEIEPEEALERIRGEEAEPPPDFERFEEEEBEGLIOSLERAEE SPALL EP IEALISEPIFETELPI PRAT ES

 

 

. 8. Garnishee delivered the Answer to the Clerk of Court for the Northern

. = District of Georgia at: 2211 United States, Courthouse, 75 Ted Turner Drive, SW, | el . ae

: | Atlanta, GA 30303. The Garnishee mailed a copy of this Answer by first-class . ce a Le
. mail to the Judgment debtor, Hi-Tech Pharmaceuticals, Inc., 6015 B Unity Drive,
_” Norcross, GA 30071 and to Crystal D. Ostrum, Federal Trade Commission, 600 _

: Pennsylvania Avenue, NW, Mailstop CC-9528, Washington, DC 20580. a
Malcolm Bawelt eee : . . |

* Representative of Garnishee
IRS Reg S Specialist

AT itle) ~
- North Carolina
- (Address)
- Glo -2'1a-Y4¥ayy]
'’ (Telephone Number)

ot
2

a . “Subscribed and swo 6 before”
oe “me this] ay sop io 020.
eo, Notary Publi woe a,
oh ta, PMfiae Bane! 7
"GE AL) aA MAMIE TAYLOR | . My Commission expires: 0 5 506 000 an

lo

 

. Notary Public
Robeson Co., North =e

 

 

 

Un .

 
Case 1:04-cv-03294-CAP Document 1089 Filed 02/12/20 Page 6 of 7

82/85/28 14:18

144 Leslie Lewis —> BBaT Leslie Lewis Page 863

TEAL LOSE ETE PIE EERECEREL EDEL EEE EEDEDEIELEREPERAEEEEEELEBIEEPERPIEBEPEDIBEEPOEEBEPRIEPREIIELEPESILELESAIEIAEEDEFIEPREESEIPAEE SEALE AE EIBPAEEPDEEALAL ESET ESE EE ATLAS

Be ern teeter eres e ete

ae

The Original Answer (and checks or money order upon entry of the Court's

Final Disposition Order) must be mailed to:

Clerk of Court, Northern District of Georgia
2211 United States Courthouse

79 Ted Turner Drive, SW
~ Atlanta, GA 30303

A copy of the answer must also be delivered to: 6° 0 7

- ‘Federal Trade Commission’. | |
. 600 Pennsylvania Avenue, NW ee
, Mailstop CC-9528 a
oc” Washington, DC 20580 a
“Attn: Crystal D. Ostrum ¢

4

ee

~ A copy of the answer must bé sent to the Judgment debtor: . " ,

“Hi-Tech Pharmaceuticals, Inc. . co . . :
_° 6015 B Unity Drive tet cee
“ -Nercross, GA 30071 Ss, m
wf , 6 oe

e
 

TTP aarp pe peepee tpg Gel ited SE9n srecfeceae ea

 

& ue
yo ey of
gers
ANG ah 933 SLee-coeoe VD eyuenv
ro MS ‘eau Jewn] PAL SZ
qauvs ASNOYNOD Sa}EIS PaYWUN 11ZZ

216085 JO JOLISIG WAYVON ‘WNC Jo WalD

$8 Z£99 GOLO 2766 SELLS FLPE 6S68Z ON ‘UOPequin]

68vl XO Od
suoijeiadg ysodaq
.,, GlaIpus
3 ‘SOEs Auedwos ism pue Burjueg youesg
¥ big 0202 20 A354
spam 8scez WON my
apg SSVIOISuld E. | - Sa:

4/A\ ena o

Cee ee nn eee eal

 

062S0011128816

         

ase 1:04-cv-0
